Citation Nr: 1529828	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 2002 to January 2003 and March 2003 to December 2003. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing before the undersigned Veterans Law Judge in April 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA medical examination and opinion in August 2011 regarding the etiology of his sleep apnea. The opinion states that there is a clear and specific etiology for the Veteran's sleep apnea and that the Veteran's sleep apnea is not related to a specific exposure event experienced by the Veteran during service in southwest Asia. Since that time, the Veteran has submitted additional evidence regarding a possible medical nexus between sleep apnea and exposure to burn pits in Iraq. 

Given the Veteran's recent submissions, this matter is remanded for clarification and if deemed necessary by the RO or medical examiners, a further VA medical opinion.  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who performed the Veteran's August 2011 VA medical examination. If that examiner is not available, or if the August 2011 VA examiner deems it necessary, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea. If the last examiner is not available, then select another suitably qualified examiner to review the Veteran's claims file and provide an addendum opinion on the nature and etiology of the Veteran's sleep apnea.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*The Veteran served on active duty in Iraq.

*The Veteran testified that before his time in Iraq, he had no problems sleeping.

*The Veteran testified that while in Iraq he began snoring heavily and did not feel rested after sleeping. 

*The Veteran testified that his service in Iraq was near at least 20 burn pits.

*The Veteran was diagnosed with sleep apnea in 2009.

*The Veteran has provided a June 2012 "buddy statement" from J.J., who served with the Veteran, stating that the Veteran did not snore before being deployed, he started snoring very loudly about three months into the deployment, and that he would stop snoring for a couple of seconds and then start again. J.J. also stated that the Veteran at one point passed out from exhaustion during the deployment.

*In a June 2012 "buddy statement" from D.F., D.F. states that he trained with the Veteran after his deployment to Iraq and that the Veteran had trouble sleeping, snored loudly, and had low energy levels.

*After his hearing, the Veteran submitted evidence alleging a link between exposure to burn pits and sleep apnea (VBMS receipt date 4/23/15). This material included a printout of a law firm's website (www.gelmans.com) and an article titled "Study of Active Duty Military for Pulmonary Disease Related to Environmental Deployment Exposures (STAMPEDE)."

*VA has published information regarding burn pits in Iraq and Afghanistan located at http://www.publichealth.va.gov/exposures/burnpits/index.asp.

*An article in Military Times discusses possible health risks from burn pit exposure, located at http://www.militarytimes.com/story/military/pentagon/2015/02/12/burn-pits-afghanistan-report-sigar-defense-department-pentagon/23297131/.

2. The issue for the Board's resolution is whether the Veteran has sleep apnea that was caused by active service. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine whether the Veteran's sleep apnea had its onset during military service or is otherwise related to the Veteran's military service, including the Veteran's alleged exposure to burn pits in Iraq.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




